Citation Nr: 0615635	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  03-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for heart disorders, 
diagnosed as mitral stenosis and atrial fibrillation, status 
post open mitral commissurotomy with cardiopulmonary bypass 
and congestive heart failure, claimed as secondary to 
service-connected malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
1952.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for mitral stenosis and atrial 
fibrillation, status post mitral commissurotomy with 
cardiopulmonary bypass and congestive heart failure (claimed 
as heart problems) as secondary to service-connected malaria.  

In July 2004, the Board issued a decision affirming the RO's 
denial.  The veteran appealed the July 2004 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2005 Order, the Court granted a 
Joint Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of This Remand (Joint Motion), 
vacated that part of the Board's July 2004 decision that 
denied service connection for heart disorders as secondary to 
service-connected malaria, and remanded the case for 
readjudication and disposition consistent with the Joint 
Motion.  

The Board notes that the July 2004 Board decision also 
remanded for additional development the issue of entitlement 
to a total rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  The Court left this 
part of the decision intact.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In compliance with the Joint Motion and the Court's Order, 
the case will be remanded for additional notice and 
development.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The May 2003 VA notice letter to the 
appellant did not provide notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted on appeal or 
what evidence VA will seek to provide, and it is unclear 
whether the RO has requested that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim.  38 C.F.R. § 3.159(b)(1).  The Joint Motion reflects 
that the veteran asserted that his doctors had told him that 
malaria fever caused him to have heart problems and requires 
that, on remand, VA inform the veteran of the need to submit 
a medical opinion from his physicians indicating that his 
heart problems are due to his malaria.  

The Joint Motion reveals that the record includes a January 
1991 VA treatment record reflecting that the veteran had a 
five-year history of atrial fibrillation manifested by 
exertional shortness of breath and that he had been followed 
by the cardiology service at the Murfreesboro VA hospital 
since 1987; however, most of the treatment records are from 
1990 through May 2003.  On remand, VA should try to obtain 
missing VA treatment records.  The Joint Motion also 
instructs the Board to revisit the issue of whether the 
veteran should be afforded a VA medical nexus opinion.  On 
remand, VA should schedule the veteran for an examination, to 
include one for infectious diseases, and a nexus opinion 
should be rendered.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the service-connection 
issue on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating or 
an effective date, if service connection 
is granted on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); (2) informs the 
veteran of what information VA has or 
will seek to provide; (3) informs the 
veteran of the need to submit a medical 
opinion from his physicians indicating 
that his heart disorders are due to his 
malaria; and (4) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VA should ask the veteran to 
identify and sign authorizations for 
release of medical information from all 
health care providers that have treated 
him for hypertension or a heart disorders 
since his discharge from service in 
August 1952 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, VA should obtain missing 
records for treatment of the veteran by 
the VA Tennessee Valley Health Care 
System, that is, the Nashville and 
Murfreesboro VA medical facilities prior 
to December 1990 and from May 2003 to the 
present.  If records are unavailable, 
please have the health care provider or 
the VAMC so indicate.

3.  Following completion of 1 and 2 
above, VA should make arrangements for 
the veteran to be afforded an infectious 
disease examination, by an appropriate 
specialist, to determine whether the 
veteran's service-connected malaria is 
active by the presence of malarial 
parasites in blood smears and a 
cardiovascular examination to determine 
the nature, extent and etiology of any 
heart (cardiovascular) disorder found, 
such as hypertension.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and their reports should 
so indicate.  After examining the veteran 
and reviewing the veteran's medical 
records and history, the heart disorders 
examiner should identify any heart 
disorder found, to include hypertension.  
The heart disorders examiner, after 
consultation with the infectious disease 
examiner, should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
such heart disorder: (1) was incurred 
during, or was aggravated by, the 
veteran's active service or is otherwise 
related to his active service, (2) became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or (3) is approximately due to, 
or was aggravated (worsened) by, the 
veteran's service-connected malaria.  The 
veteran was discharged from service on 
August 26, 1952.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  After completion of 1, 2 and 3 above, 
and any additional development deemed 
necessary, VA should readjudicate the 
appellant's service-connection claim.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






